Citation Nr: 1546927	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  07-31 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, to include secondary to herbicide exposure and service-connected psoriasis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter came before the Board of Veterans' Appeals from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In March 2009, the Veteran and his spouse testified before the undersigned Veterans Law Judge at the RO.  A hearing transcript is associated with the electronic record.

In May 2009, November 2011, August 2013, and May 2014, the Board remanded the claim for further evidentiary development.

In June 2015, the Board requested a medical opinion from an expert in the Veterans Health Administration (VHA).  In July 2015, the VHA expert provided a medical opinion.  In August 2015, the Board requested an addendum to the VHA opinion.  In September 2015, the VHA expert prepared an addendum to the opinion.


FINDING OF FACT

The evidence is in equipoise as whether the bilateral peripheral neuropathy of the lower extremities began in active service and is related to herbicide exposure.


CONCLUSION OF LAW

Bilateral peripheral neuropathy of the lower extremities was incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

Governing law and regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as peripheral neuropathy, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam War shall be presumed to have been exposed during such service to herbicide agents, unless there is affirmative evidence to establish that this veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including early-onset peripheral neuropathy, shall be presumed service connected if the certain requirements are satisfied, subject to rebuttal.  38 C.F.R. § 3.307(a),(d) , 3.309(e).


Analysis

The Veteran's service records confirm that he served in the Republic of Vietnam.  Hence, the Board presumes that the Veteran was exposed to herbicides in service.  The appellant has a current diagnosis of bilateral peripheral neuropathy of the lower extremities.  

Turning to whether the current bilateral peripheral neuropathy of the lower extremities is related to the in-service herbicide exposure, there is conflicting medical evidence on that matter.

In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The United States Court of Appeals for Veterans Claims (the Court) has also held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion may not, however, be discounted solely because a medical professional did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Rather, the question is whether the medical professional was informed of all relevant facts in rendering a medical opinion.  Id.

An October 2004 VA treatment record includes an impression of longstanding peripheral neuropathy, unclear etiology, possibly secondary to Agent Orange exposure, inherited, nutritional, or autoimmune.

In a November 2009 VA examination report, the examiner opined that it is less likely than not that the Veteran's current neurological symptoms are secondary to his military service.  The basis of that opinion was that the appellant did not complain of neurological symptoms in service.

In a January 2012 VA examination report, the examiner opined that it is less likely than not that the current neurological symptoms are a continuation of symptoms from the military.  The examiner's basis was that there was no specific documentation of neurological symptomatology from his service in Vietnam.

In a June 2014 VA medical opinion, a VA adult nurse practitioner opined that the peripheral neuropathy is less likely than not due to disease or injury incurred in service, including exposure to herbicides.  The nurse's basis was that the Veteran did not complain of peripheral neuropathy symptoms in service, that he had no chronic problems or continuity of care for his peripheral neuropathy until over 30 years after service, and that the most likely reason for his current peripheral neuropathy is his thyroid disease and not Agent Orange.

In the July 2015 medical opinion, the VHA expert stated that it is improbably (less than 50 percent probability) that the Veteran's peripheral neuropathy is service-connected because there is no documentation of peripheral neuropathy noted on an October 1968 separation examination.

In the September 2015 addendum to the July 2015 medical opinion, the VHA expert again noted that there was a lack of documentation on the separation examination report of either symptoms or physical findings of peripheral neuropathy.  The expert, however, opined that it is at least as likely as not (50 percent or greater probability) that his peripheral neuropathy is due to a disease or injury incurred during military service if he was exposed to herbicides in service and if he did experience symptoms of a peripheral neuropathy in Vietnam or within one year of separation from active service.

The negative medical-nexus opinions are predicated primarily on no documentation of symptoms or diagnoses of peripheral neuropathy in the service treatment records and no chronic post-service symptomatology.  While there is no such documentation in the service treatment records, the Veteran is competent to report burning, tingling, and pain in his feet since his service in the Republic of Vietnam.  He has submitted several lay statements indicating that he complained of foot pain for a long time, to include as far back as 1968.  He also submitted a statement from his spouse, who married him prior to his active service, indicating that he had had pain and numbness in his feet for many years.  Therefore, the Board finds his reporting of symptomatology to be credible.  The positive medical-nexus opinion, prepared in September 2015, is predicated in part on the Veteran experiencing neurological symptomatology starting in Vietnam.  As there is competent evidence of in-service neurological symptomatology and continuity of symptomatology, the evidence is in equipoise as whether the peripheral neuropathy of the lower extremities began in active service and is related to herbicide exposure.  As the disability is shown to have manifested in service, the Board need not further address presumptive service connection or whether the bilateral peripheral neuropathy of the lower extremities is secondary to the service-connected psoriasis.


ORDER

Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


